Citation Nr: 0121231	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-19 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active service from January 1958 to January 
1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a seizure disorder.

The veteran canceled a scheduled hearing before the RO in May 
1999.  His representative clarified that the hearing should 
not be rescheduled.  

In June 2000, the Board addressed the veteran's claim on the 
merits, denying the claim of service connection for a seizure 
disorder.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Secretary of Veterans Affairs, represented 
by the Office of General Counsel, and the veteran, 
represented by private counsel, filed a document entitled 
"Joint Motion for Remand and to stay Further Proceedings."  
Thereafter, in December 2000, the Court ordered that the 
motion be granted and that the Board's decision be vacated 
and remanded.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Service medical records reflect lacerations to the scalp 
in the left frontal and parietal regions in July 1961.  

3.  The record reflects a current medical diagnosis of 
seizure disorder with partial simple tonic/clonic, well 
controlled with medication.    

4.  The veteran's seizure disorder is idiopathic in nature, 
and unrelated to the scalp injury that he sustained in 
service.  


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran was treated in July 
1961 for multiple laceration wounds to the scalp, in the left 
front temporal and parietal regions, requiring multiple 
sutures.  The injury occurred when the veteran was hit in the 
head with a bottle.  At the time of his January 1962 physical 
examination for separation from service no residuals were 
noted and no abnormalities of the head were indicated on 
clinical evaluation.  Service medical records are negative 
for complaints, findings, or diagnosis related to a seizure 
disorder.  

Of record are unsigned private medical reports dated in 
September 1970 to October 1971, which reflect an injury to 
the right eye in September 1970.  In August 1971 it was 
recorded that the veteran had a convulsion, and that he 
struck the right side of his head.  An entry dated in 
September 1971 reflects convulsions, grand mal, in August 
1971, considered to be idiopathic.  Etiology for seizures 
could not be determined.  In October 1971 it was recorded 
that a letter from a doctor indicated the veteran was on 
Phenobarbital with no further seizures, and neurological 
findings were within normal limits.  

Private medical records dated in August 1995 indicate the 
veteran was taking medication for seizure disorder.  

A private neurological report dated in October 1995 and 
signed by Dr. G. C., reflects that the veteran had a history 
of seizure disorder, post traumatic seizures that first 
manifested in the late 60's.  A recurrent tonic/clonic 
episode in late 1989, was considered secondary to 
noncompliance with his medication.  Reportedly the veteran 
had been doing well with the exception of "déjà vu" 
experienced approximately twice a year, which generally 
lasted 20 seconds.  The examiner's impression was that the 
veteran had a seizure disorder partial simple tonic/clonic 
which was fairly well controlled when he was compliant with 
his medication.  

A private medical record dated in July 1997 and signed by Dr. 
K. W., reflects that when the veteran was seen for follow up 
regarding his seizures he was assessed as doing fairly well, 
having no problems with regular medication.  The doctor noted 
a long discussion with the veteran regarding the possibility 
of his seizures being related to an accident in service 
involving blunt trauma to the head.  The veteran had no other 
history of blunt head trauma.  The doctor expressed the 
opinion that the injury in service was a possible, plausible 
cause of seizures since the veteran's work-up was totally 
negative at the time of onset of seizures in August 1971.  

An additional statement by Dr. K. W. dated July 1997 
indicated that the veteran had idiopathic seizure disorder 
most likely on the basis of post blunt head trauma, with a 
negative family history of seizures.

Also of record is an April 1999 statement signed by a private 
neurologist, Dr. C. M., who related that the veteran was 
evaluated in his office in March 1998.  A history of two 
seizures was noted, one in 1972 and one in 1986.  The doctor 
had reviewed a magnetic resonance imaging spectroscopy (MRI) 
of the veteran's brain which was unremarkable for strokes or 
tumors or other etiologies evidenced on the study to give 
rise to seizures.  The doctor expressed the opinion that 
within a reasonable degree of medical certainty, the 
veteran's symptomatology of seizure disorder was possibly 
related to a head injury in 1961.  The condition seemed to be 
associated with an old concussion.  At that time the veteran 
was seizure free on medication.   

In May 1999 the RO requested an expert medical opinion from a 
VA physician, the chief of neurology, with regard to the 
relationship of the current seizure disorder to the injury in 
service, based upon a review of the medical record and an 
additional examination if deemed necessary.  

A VA neurologic examination was conducted in June 1999.  The 
examination report reflects the veteran's history of head 
injury in service involving lacerations without loss of 
consciousness.  It was recorded that the first seizure 
occurred in 1971 beginning with a sense of "déjà vu," and 
involving generalized 'compulsion" with loss of 
consciousness.  Medication was initiated.  The veteran had a 
recurrent seizure similar to the first in 1981, and one more 
in 1986.  Over the subsequent 13 years he had been maintained 
seizure free with medication.  The examiner noted that an MRI 
which had been reviewed was entirely normal.  Physical 
examination revealed normal mental status.  On cranial nerve 
evaluation visual fields were full, extraocular movements 
were full without nystagmus, pupils were 3 millimeters, 
round, and reactive to light.  Facial sensation was normal.  
Fascial strength was full and symmetric.  Sternocleidomastoid 
and trapezius were symmetric and strong with tongue in 
midline, and moved well to both sides.  On motor examination, 
arm grip was full in the upper and lower extremities.  
Fingers-to-nose and heal-to-shin testing was normal.  The 
veteran's gait was normal.  The impression was history of 
head trauma in 1961, and then three seizures 10 years after 
the injury.  No seizures over the last 13 years.  While the 
examiner could not entirely exclude the possibility  that the 
seizure resulted from the head trauma, it was generally 
accepted that post traumatic seizures begin within a few 
years of the trauma.  Because the trauma sustained by the 
veteran was considered minor and the interval to seizure was 
10 years, the seizures were considered more likely idiopathic 
and unrelated to the head trauma.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the veteran has had an 
opportunity to offer evidence and testimony, and has made 
arguments and submitted evidence on the merits of this claim.  
A review of the claims file shows that the RO sought and 
obtained pertinent medical records relating to the veteran's 
seizures and that it thereafter afforded him a VA examination 
in June 1999, which specifically addressed the issue of 
whether or not the veteran's seizures were related to head 
trauma in service.  

Furthermore, the appellant's attorney has been fully involved 
in this case.  In November 2000, the attorney joined in a 
motion for remand, which included a review of the facts and 
background of the claim.  In March 2001, the Board wrote a 
letter to the appellant's attorney, notifying her that she 
was entitled to submit  additional evidence and argument in 
support of the claim.  Thus, the appellant's attorney has had 
ample opportunity to review the claim, and she has been 
informed that the record remains open for additional evidence 
and argument, but VA has received no communications 
indicating that additional relevant evidence might be 
available.  Under these circumstances, there is no reasonable 
possibility that further development would aid in 
substantiating the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).  Accordingly, the 
veteran is not prejudiced by the Board's consideration of the 
claim of entitlement to service connection for a seizure 
disorder on the merits without remanding the case back to the 
RO for what would amount to a pro forma review.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Curry v. 
Brown, 7 Vet. App. 59, 66-67 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  Certain specified chronic 
diseases, shall be service-connected, although not manifest 
during service, if they become manifest to a degree of 10 
percent or more within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

The record shows the veteran sustained lacerations to the 
scalp in service due to being hit on the head with a bottle.  
The record also reflects a current medical diagnosis of 
seizure disorder with partial simple tonic/clonic, well 
controlled with medication.  When the veteran sustained his 
initial seizure in September 1971, it was opined that the 
seizure was idiopathic and that the etiology could not be 
determined.   

Two private physicians have provided their opinions 
suggesting the seizure disorder is attributable to the head 
trauma in service.  Dr. K. W. indicated that the veteran had 
idiopathic seizure disorder, and that it was most likely due 
to blunt trauma because there was no family history of 
seizures at the time of onset of seizures.  After reviewing 
the MRI of the veteran's brain, Dr. C. M. considered that 
within a reasonable degree of medical certainty the veteran's 
symptoms were possibly related to the injury in service.  He 
noted the condition seemed to be associated with an old 
concussion.  

On the other hand the VA neurologist who reviewed the 
veteran's medical file concluded that the seizures were more 
likely idiopathic and unrelated to the injury in service, 
based on the minor nature of the trauma and the prolonged 
interval between that event and the onset of symptoms, 
although he acknowledged that the possibility of a 
relationship between the injury in service and the current 
seizure disorder could not be entirely excluded.  

Also, the Court has rejected the "treating physician rule," 
which holds that opinions of a claimant's treating physician 
are entitled to greater weight than opinions from medical 
experts who have not treated a claimant. Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

The decisive question of fact to be resolved in this case is 
whether the head injury the veteran incurred in service 
caused his current seizure disorder.   This question is one 
of medical causation and, therefore, one that must be 
resolved by weighing the opinions presented by qualified 
medical experts.   By a clear preponderance, as will be 
explained below, these items of medical evidence support a 
finding that the seizure disorder is not the result of the 
head injury incurred in service.

In assessing the medical opinions in the record, more weight 
is given to the VA opinion from June 1999 than the private 
opinions of Dr. K. W. and Dr. C. M.  One reason for favoring 
the 1999 opinion is that the opinion by the VA neurologist is 
stated with a higher degree of certainty than the opinion by 
Dr. C. M.  The VA neurologist opined that the veteran's 
seizures were more likely idiopathic in nature and unrelated 
to the injury in service, while Dr. C. M. stated only that 
within a reasonable degree of medical certainty, the 
veteran's symptomatology was "possibly" related to a head 
injury in 1961.  Although the opinion of the VA neurologist 
is not totally unqualified, the opinion is stronger than the 
opinion of Dr. C. M., who stated only that the veteran's 
symptomatology was "possibly" related to service.  

In comparing the opinion of the VA neurologist with the 
opinion of Dr. K. W., it is noted that Dr. K. W.'s opinion is 
contradictory.  On the one hand, he labels the veteran's 
seizure disorder as "idiopathic"(meaning self-originating 
or of unknown etiology), and on the other hand, he states 
that the seizure disorder was "most likely" on the basis of 
post blunt head trauma, with a negative family history of 
seizures.  There is a clear internal inconsistency to Dr. K. 
W.'s opinion.  There is no internal inconsistency in the 
opinion by the VA neurologist, who opined that the veteran's 
seizures were more likely idiopathic and (emphasis added) 
unrelated to the head trauma in service.  

Finally, the VA opinion of June 1999 is more persuasive 
because the VA opinion is based on a review of a medical 
record that is more complete than the record reviewed by Drs. 
C. M. and K. W.   Specifically, the VA physician reviewed the 
service medical records.  In contrast, the opinions of Drs. 
C. M. and K. W. are based in large part on the veteran's 
recollections of medical history dating over a period of more 
than twenty years. 

While the veteran contends that his seizure disorder is 
related to his head injury in service, he is not a physician 
and is not competent to provide evidence requiring medical 
expertise.  He is not competent to link his seizure disorder 
to the head injury in service.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In conclusion, the Board must determine whether the evidence 
is in equipoise, in which case the benefit of the doubt would 
be granted.  This would result in a grant of service 
connection.  On the other hand, if the preponderance of the 
evidence is against the veteran's claim, it must be denied.  
38 U.S.C.A. § 5107 (b).  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In weighing the three medical opinions of record, the Board 
places the greatest weight on the VA opinion of 1999 for the 
following reasons: first, the VA opinion is stated with 
greater certainty than Dr. C. M.'s opinion; second, the VA 
opinion is internally consistent in contrast to Dr. K. W.'s 
opinion, which is self-contradictory; and third, the VA 
opinion is based on more reliable medical history than either 
the opinion of Dr. C. M. or Dr. K. W.  Because the VA medical 
opinion is logical and internally consistent in its 
reasoning, and the VA medical opinion is based on a review of 
the medical history, the VA physician's conclusions are 
compelling, and there is very substantial evidence to support 
the conclusion that the seizures are not a result of the head 
trauma in service.  On the other hand, the private 
physicians' opinions are unpersuasive as a result of internal 
inconsistency, indecisive conclusions, and an absence of 
solid grounding in the appellant's medical history.  
Therefore, the VA physician's opinion far outweighs the 
combined weight of the private physicians' opinions and the 
evidence is not in equipoise. 

Based on the assessments of the relative weights to be placed 
on the various items of medical evidence, as explained above, 
the Board finds as a fact that the veteran's seizure disorder 
is not related to his head injury sustained in service.  As 
the evidence is not in equipoise, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a seizure disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

